Citation Nr: 1825545	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-05 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Center, St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected pseudofolliculitis barbae. 

2.  Entitlement to a compensable rating for service-connected post-operative right inguinal hernia, to include scar.

3.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to February 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2018, the Veteran was afforded a personal hearing before the undersigned.    

The issues of entitlement to a compensable rating for service-connected post-operative right inguinal hernia, to include scar, and entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's pseudofolliculitis barbae is primarily asymptomatic.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for pseudofolliculitis barbae have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In the October 2013 rating decision on appeal, the Veteran was granted service connection for pseudofolliculitis barbae and was assigned a noncompensable rating under Diagnostic Codes 7899-7806.  38 C.F.R. § 4.118.  Diagnostic Code 7899 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.

Diagnostic Code 7800, pertaining to scar(s) of the head, face, or neck or other disfigurement of the head, face, or neck, provides that an evaluation of 10 percent is warranted for disability of the skin of the head, face, or neck with one characteristic of disfigurement.  An evaluation of 30 percent requires disability of the skin of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears, (auricles), cheeks, lips) or with two or three characteristics of disfigurement.  A 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118.

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are as follows:  Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Scars other than those on the face, head, or neck warrant a 10 percent rating for deep, nonlinear scars that cover areas greater than 6 square inches (39 square centimeters (cm)) but less than 12 square inches (77 square cm).  A 20 percent rating is warranted if the area is greater than 12 square inches but less than 72 square inches.  Higher ratings are warranted for even greater areas.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801. 

A 10 percent rating is warranted for a superficial and nonlinear scar if the area is 144 square inches (929 square cm) or larger.  38 C.F.R. § 4.118, Diagnostic Code 7802. 

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Note (1) to the criteria defines an unstable scar as one with frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code.  Id.  Note 1 to the criteria defines an unstable scar as one with frequent loss of covering of skin over the scar.  Note (2) further provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.

For eczema or dermatitis, a noncompensable evaluation is warranted when less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy was required during the past 12-month period.  A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body is affected; or at least 5 percent but less than 20 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is warranted when 20 to 40 percent of the entire body is affected; 20 to 40 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is warranted when more than 40 percent of exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required for the past 12-month period.  Eczema or dermatitis can also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Following a careful review of the record, the Board finds that a compensable rating is not warranted.  During the April 2010 VA examination, the Veteran reported that as long as he does not shave, he does not have any symptoms.  Therefore, he keeps a beard and moustache, which he trims.  He has not sought treatment for this condition since service nor does he use any medication for it.  On rare occasions, he has a bump, which will resolve spontaneously.  He denied having scarring or residual chronic bumps in his beard and moustache area.  Physical examination showed no visible skin conditions and the examiner stated that the Veteran's pseudofolliculitis barbae had no active disease or residual scarring.  

During the December 2015 VA examination, the Veteran reported that since discharge, he has maintained a beard, has had no significant issues, has not consulted a dermatologist and is not under medical care for this condition at the present time.  Examination was negative for any symptoms associated with his pseudofolliculitis barbae, including scarring, and showed no visible skin conditions.  

During the April 2018 hearing, the Veteran report having no symptoms associated with his pseudofolliculitis barbae unless he trims his beard too close, which will produce a few bumps.  He testified he rarely shaves as to not bring on symptoms and that he has not experienced any problems with his pseudofolliculitis barbae since service as he does not shave.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a compensable rating for the service-connected pseudofolliculitis barbae as there is no evidence of involvement of least 5 percent of the entire body or of exposed area affected, or evidence that any intermittent systemic therapy is required as the Veteran has stated that he does not use any medication for this condition.  

The Board has considered other potentially applicable diagnostic codes and finds no basis upon which to assign a compensable rating.  Diagnostic Codes 7800, 7804 and 7805 do not apply because the Veteran does not have any scars of the head, face, or neck that are due to his pseudofolliculitis barbae as shown by the VA examinations.  Finally, the Veteran does not otherwise have diagnoses or symptoms that more closely approximate those necessary for ratings under Diagnostic Codes 7807 thru 7819 or 7821 thru 7833.  Additionally, the Veteran's pseudofolliculitis barbae had not caused any characteristic of disfigurement and there is no indication that it imposes any loss of function or interferes with activities.

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms, or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In particular, a skin disorder is clearly a disorder that lends itself to lay observation.  See McCartt v. West, 12 Vet. App. 164 (1999).  However, the Veteran has not presented any statements that demonstrate that his disability is more severe than currently rated.

In sum, the preponderance of the evidence is against a compensable disability rating for service-connected pseudofolliculitis barbae.


ORDER

Entitlement to an initial compensable rating for service-connected pseudofolliculitis barbae is denied.


REMAND

The Board finds that the remaining issues on appeal must be remanded for due process and additional development.  

During the April 2013 and December 2015 VA examinations and the April 2018 hearing, the Veteran complained of having pain and discomfort in the area of the right inguinal hernia repair; however, no explanation for his symptoms has been provided.  At the hearing, he reiterated the same complaints of pain around the hernia repair area.  Therefore, further development is necessary in order to properly adjudicate this appeal.  Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4).

The issue of entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities is inextricably intertwined with the issue of a higher rating for post-operative right inguinal hernia, to include scar.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue of post-operative right inguinal hernia, to include scar.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected post-operative right inguinal hernia, to include scar.  The claim file must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's post-operative right inguinal hernia, to include scar, and the severity of any and all manifestations found, including an explanation as to the cause of the Veteran's discomfort and pain in the area of the surgery.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


